DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-9 filed 2/7/20. Claim 1 is the independent claim.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5. Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over  Geldmeier et al. (“Plasmonic aerosols,” Physical Review B 99, page 081112, 2019; hereafter Geldmeier, submitted by Applicant with IDS of 2/7/20; Note: The Physical Review communication was published 2/13/19, the instant application was filed 2/7/20 and claims priority to the provisional application 62/918713 filed 2/16/2019, three days after the Physical Review paper was publicly available) in view of Geldmeier et al. [Supplemental Material at http:link.aps.org/supplemental/10.1103/PhysRevB.98.O8 1112 for synthesis, characterization, and simulation details, hereafter Geldmeier Supplemental, submitted by Applicant with IDS of 2/7/20]

Regarding claims 1 and 6, Geldmeier discloses: an apparatus [Fig 1a] comprising:
a tube having a narrowed portion [Venturi tube in Fig 1a]; wherein the tube is configured to draw the suspension from the vessel into the tube when a gas flows through the tube; an aerosol generator coupled to the tube for forming an aerosol from the suspension [Venturi tube and and nanorod reservoir in Fig 1a]; a dehydrator coupled to the aerosol generator for removing the liquid from the aerosol forming a dried aerosol [dehumidifier in Fig 1a]; a multiple-pass spectroscopic absorption cell coupled to the dehydrator to pass the dried aerosol into the absorption cell [Herriot cell in Fig 1a]; and a Fourier transform spectrometer coupled to the absorption cell to measure an absorption spectrum of the dried aerosol [Fourier transform IR spectrometer in Fig 1a].



Geldmeier Supplemental teaches a vessel connected to the atomizer or Venturi tube [Figure S1].
One of ordinary skill would recognize that using Geldmeier Supplemental’s teaching in the Geldmeier invention would allow for a vessel for containing a suspension comprising a liquid and solid particles suspended.

Regarding claim 2, Geldmeier in view of Geldmeier Supplemental disclose the apparatus of claim 1, and Geldmeier Supplemental teaches wherein the aerosol generator is capable of forming aerosol droplets less than 1 micron in diameter [0.3 micron average diameter, Section 2 Aerosolization Experiment].
One of ordinary skill would recognize that using Geldmeier Supplemental’s teaching in the Geldmeier invention would allow forming aerosol droplets of less than 1 micron in diameter to improve electro-optic properties and allow for a better control of the orientation of the nanorods.

Regarding claim 3, Geldmeier in view of Geldmeier Supplemental disclose the apparatus of claim 1, and Geldmeier Supplemental teaches wherein the dehydrator comprises a desiccant that causes diffusion dehydration of the aerosol [TOPAS DDU 570H uses a silica gel, Section 2 Aerosolization Experiment].


Regarding claim 4, Geldmeier in view of Geldmeier Supplemental disclose the apparatus of claim 1, and Geldmeier discloses wherein the absorption cell is a Herriott cell having an optical path length of up to 20 m [10m optical path, Section II Results and Discussion].

Regarding claim 5, Geldmeier in view of Geldmeier Supplemental disclose the apparatus of claim 1, and Geldmeier Supplemental teaches a vacuum pump coupled to the adsorption cell to draw the gas, the suspension, the aerosol, and the dried aerosol through the apparatus [vacuum line, Section 2 Aerosolization Experiment]
One of ordinary skill would recognize that using Geldmeier Supplemental’s teaching in the Geldmeier invention would allow for an increased air flow rate.

Regarding claim 7, Geldmeier in view of Geldmeier Supplemental disclose the apparatus of claim 6, and Geldmeier discloses wherein the suspension is an aqueous suspension [liquid suspension, Section II Results and Discussion].

Regarding claim 8, Geldmeier in view of Geldmeier Supplemental disclose the apparatus of claim 6, and Geldmeier discloses wherein the solid particles are gold nanorods [Section II Results and Discussion].


One of ordinary skill would recognize that using Geldmeier Supplemental’s teaching in the Geldmeier invention would allow for drawing the suspension into the tube. 

Other relevant art: Suslick et al. (US 2016/0214075).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884